OPINION — AG — UNDER THE PROVISIONS OF 70 Ohio St. 1976 Supp., 1210.271 [70-1210.271] ET SEQ., AND, SENATE BILL 536, CHAPTER 273, OKLAHOMA SESSION LAWS 1976, AND SUBJECT TO THE PROMULGATED AND APPLICABLE RULES AND REGULATIONS ADOPTED BY THE STATE BOARD OF EDUCATION CONCERNING SUCH TRANSACTIONS, A PUBLIC SCHOOL MAY APPLY FOR A SPECIAL EDUCATION FLAT GRANT OF $6,000.00 FOR THE PURPOSE OF HIRING PSYCHOMETRISTS. ADDITIONALLY, UNDER THE SAME AUTHORITY AND SUBJECT TO THE SAME RULES AND REGULATIONS, A REGIONAL EDUCATION SERVICE CENTER MAY CONTRACT WITH A LOCAL SCHOOL DISTRICT TO PROVIDE SUCH SERVICES AND PAY THE ADDITIONAL MONEY NECESSARY TO PAY THE PSYCHOMETRISTS SALARIES. (R. THOMAS LAY)